1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ELIAS AWAD, an individual,             Case No.: CV 18-7453-DMG (Ex)
12             Plaintiff,
                                            ORDER RE STIPULATION FOR
13        v.                                DISMISSAL OF ENTIRE ACTION
                                            WITH PREJUDICE PURSUANT TO
14   GETINGE USA, INC., a Delaware          FED. R. CIV. P. 41(a)(1)(A)(ii) [19]
     corporation;
15   GETINGE USA SALES, LLC, a Delaware
     limited liability company; and
16   DOES 1-20, inclusive,
17             Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          Having read and considered Plaintiff Elias Awad and Defendants Getinge USA,
2    Inc. and Getinge USA Sales, LLC’s Stipulation for Dismissal of Entire Action with
3    Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and good cause appearing therefor,
4          IT IS HEREBY ORDERED that the above-entitled action is dismissed in its
5    entirety with prejudice. The parties shall bear their own fees and costs.
6
7
     DATED: October 25, 2019
8                                     DOLLY M. GEE
                                      UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
